                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA


BRIAN CAPUTO,                                  Case No. 1:15-cv-01008-LJO-EPG (PC)

                 Plaintiff,

         v.

GONZALES, et al.,
                                               ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                   AD TESTIFICANDUM
                                       /

Brian Caputo, BOP Register #71322-097, a necessary and material witness in a settlement
conference in this case on June 5, 2019, is confined in USP Yazoo City, in the custody of the
Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before Magistrate
Judge Jennifer L. Thurston, by telephone from his place of confinement, to the U. S. District
Court, 510 19th Street, Bakersfield, California 93301, on Wednesday, June 5, 2019, at 10:00 a.m.
(12:00 p.m. Central Time).

                               ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above to participate in a
         settlement conference, by telephone, at the time and place above, until completion of the
         settlement conference or as ordered by the court.

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, USP Yazoo City, P. O. Box 5666, Yazoo City, Mississippi 39194:

WE COMMAND you to produce the inmate named above to testify before Judge Thurston at
the time and place above, by telephone, until completion of the settlement conference or as
ordered by the court.




///
///
///
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.




IT IS SO ORDERED.


   Dated:    April 30, 2019                          /s/
                                              UNITED STATES MAGISTRATE JUDGE
